UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 ALI FEIZOLLAHI LAHROUDI,

           Plaintiff,

      v.                                                   Civil Action No. 13-1531 (CKK)

 ALEJANDRO N. MAYORKAS, et al.,

           Defendants.



                                  MEMORANDUM OPINION
                                      (May 2, 2014)

       On March 18, 2014, Defendants filed a [7] Motion to Dismiss for Lack of Jurisdiction

Plaintiff’s Complaint (“Motion to Dismiss”). Plaintiff is represented by Counsel. Pursuant to

Local Civil Rule 7(b) and Federal Rule of Civil Procedure 6(d), Plaintiff was required to respond

to Defendants’ Motion to Dismiss by no later than April 4, 2014. As of the date of this Order,

the public docket reflects that Plaintiff has not filed a response to Defendants’ [7] Motion to

Dismiss nor has Plaintiff filed a motion for extension of time to respond to Defendants’ Motion.

Accordingly, the Court shall treat Defendants’ Motion to Dismiss as conceded and dismiss the

case. See LCvR 7(b) (“If such a memorandum is not filed within the prescribed time, the Court

may treat the motion as conceded.”).


                                                             /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge